DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed 1/10/2020. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 and 14 cite “wherein the classifier supporting vector input includes a support vector machine (SVM) classifier and a multilayer perceptron (MLP).” 
This limitation is unclear because it is unclear whether the intention classifier is a singular classifier (that can be either an SVM or MLP) or an ensemble of classifiers comprising of an SVM and MLP. There are only two mentions of SVMs and MLPs in the specification, in ¶45 and 93. The specification cites in ¶45, “Here, in the embodiment of the present, a classifier based on vector input may be deployed. The classifier includes, but is not limited to, a support vector machine (SVM) classifier, a multilayer perceptron (MLP) and the like.” The specification further cites in ¶93, “The intention recognition classifier is a classifier supporting vector input, and the classifier supporting vector input includes, but is not limited to, a support vector machine (SVM) classifier and a multilayer perceptron (MLP).” Neither of these citations clarify this as both interpretations could still apply. For examination purposes, this limitation is interpreted to be an ensemble of classifiers that includes both SVMs and MLPs. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung-Chieh et al. (JP2017059205A) in view of Xun et al. (“A Survey on Context Learning”) (herein thereafter Xun).  

Regarding Claim 1:
	Hung-Chieh teaches:
A method for recognizing an intention, the method comprising: (Examiner notes that intention recognition and subject estimation are equivalent. Hung-Chieh discloses intention recognition in ¶1, “The present invention relates to a subject estimation system, a subject estimation method and a program for estimating the subject of dialogue.”)
learning vectors of one or more [knowledge base] elements in corpus samples, and converting the corpus samples into row vectors composed of the vectors [of the knowledge base elements, the knowledge base elements being elements in a predetermined knowledge base]; (Examiner notes that corpus samples and dialogue text are equivalent. Hung-Chieh discloses in ¶28, “Further, the input step includes an input step for inputting a word string and a vector string corresponding to the dialogue text, and the input step is a dialogue text in which the dialogue is transcribed and the dialogue is converted into a text in chronological order. It may include an acceptance step of accepting a word string and a vectorization step of calculating a vector of each word of the word string included in the dialogue text by a predetermined method to obtain a word string vector string.”)
extracting feature vectors from respective pooling windows in the corpus samples by hierarchical pooling, (Examiner notes that hierarchical pooling is interpreted as max pooling as per ¶38 of the instant specifications. Hung-Chieh discloses feature extraction through a convolutional neural network in ¶36, “The input feature 81 converts the input word string into a vector string by a predetermined method. The convolution layer 82 cuts out an adjacent vector sequence of one to several words, and then performs a convolution operation using the learned weight matrix. The pooling layer 83 performs an operation of obtaining the maximum value in the time direction with respect to the output of the convolution layer 82.”)
determining weights positively correlated with similarities between texts within the respective pooling windows and the respective corpus samples, performing weighting on the extracted feature vectors to obtain feature vectors of the respective pooling windows, (Hung-Chieh discloses in ¶65, “Further, in the convolutional neural network 10, learning of the convolutional weights (first weight, second weight) of the convolutional layer 12 and the convolutional weight of the fully connected layer 14 is performed based on the difference (error) between the desired output and the actual output.”)
and obtaining feature vectors of the respective corpus samples composed of the feature vectors of the pooling windows; (Hung-Chieh discloses in ¶36, “The input feature 81 converts the input word string into a vector string by a predetermined method. The convolution layer 82 cuts out an adjacent vector sequence of one to several words, and then performs a convolution operation using the learned weight matrix. The pooling layer 83 performs an operation of obtaining the maximum value in the time direction with respect to the output of the convolution layer 82.”)
training a vector-based intention recognition classifier, based on the feature vectors of the corpus samples; (Hung-Chieh discloses training a vector-based convolutional neural network classifier in ¶64, “In the convolutional neural network 10, one or more topic-dependent convolutional layers 12a and 12b are trained in the first weight so as to perform a convolutional operation depending on the topic for each dependent topic, and the topic-independent convolutional layer 12z. To learn the second weight so that the convolution operation that does not depend on the dependent topic is performed.”)
and recognizing an intention in querying a corpus, using the trained intention recognition classifier. (Hung-Chieh discloses intention recognition (i.e. subject estimation) using the trained convolutional neural network classifier in ¶96, “The general model of the comparative example is, for example, a subject estimation system using the convolutional neural network 80 shown in FIG. 1, and means a subject estimation system in which all topics are trained by one convolutional neural network 80.”)
Hung-Chieh does not explicitly teach knowledge bases. Hung-Chieh does not teach, “learning vectors of one or more knowledge base elements in corpus samples, and converting the corpus samples into row vectors composed of the vectors of the knowledge base elements, the knowledge base elements being elements in a predetermined knowledge base.”
Xun teaches:
learning vectors of one or more knowledge base elements in corpus samples, and converting the corpus samples into row vectors composed of the vectors of the knowledge base elements, the knowledge base elements being elements in a predetermined knowledge base; (Xun discloses the learning vectors of knowledge base elements (i.e. elements of the value set) in sec. 2.3 ¶2, “each article in the Wikipedia is parsed, tokenized, pre-processed (stop-word removal, lemmatization, etc.) and an inverted index is built. The inverted index is essentially a key-value pair wherein the key is each token encountered in an article and the value is the set of articles in which the key has appeared. It is possible to associate weights to each element in the value set to represent the strength of association between the token (key) and the Wikipedia article (an entry in the value set). This knowledge-base is used to create “interpretation vectors” for each query term.” Xun discloses the corpus samples being converted into vectors in sec. 3.5 ¶1, “When building a language model upon a corpus, the first step is to find a way to represent the terms in the corpus. In natural language processing, the most straightforward and also the most commonly used way to represent words is the one-hot representation. The one-hot representation converts every word in to a vector of length |V|, where |V | is the vocabulary size.” )
Hung-Chieh, Xun, and the instant application are analogous art because they are all directed to classifying subjects with natural language processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the intention classifier system disclosed by Hung-Chieh to include knowledge bases as taught by Xun. One would be motivated to do so to increase accuracy especially with large amounts of data, as suggested by Xun (Xun sec. 2.5 ¶1-3: “As mentioned earlier, Explicit Analysis methods yield high accuracy, but they are limited in capability as the performance is tied to the knowledge-base created. […] Explicit analysis are particularly useful when one has access to large amount of data; thus, allowing construction of a knowledge-base.”).

Regarding Claim 2:
Hung-Chieh in view of Xun teach “The method for recognizing an intention as claimed in claim 1” as seen above. 
Hung-Chieh further teaches:
and obtaining vectors of the symbols in the corpus samples by word vector training, and converting the corpus samples into row vectors composed of the vectors of the symbols in the corpus samples. (Hung-Chieh discloses obtaining vectors and converting the corpus samples into vectors in ¶73, “The input unit 110 receives the word string from the word string information 51 and at the same time receives the topic from the topic information 52. The word vector string control unit 111 converts the word string into a vector string by a predetermined method. Here, as a method of converting a word string into a vector, various methods called bag-of-words and a method of compressing and using the dimensions have been proposed, and if those known methods are used as the above-mentioned predetermined methods.”)
Xun further teaches:  
wherein learning the vectors of the knowledge base elements in the corpus samples and converting the corpus samples into the row vectors composed of the vectors of the knowledge base elements includes (Xun discloses the learning vectors of knowledge base elements (i.e. elements of the value set) in sec. 2.3 ¶2, “each article in the Wikipedia is parsed, tokenized, pre-processed (stop-word removal, lemmatization, etc.) and an inverted index is built. The inverted index is essentially a key-value pair wherein the key is each token encountered in an article and the value is the set of articles in which the key has appeared. It is possible to associate weights to each element in the value set to represent the strength of association between the token (key) and the Wikipedia article (an entry in the value set). This knowledge-base is used to create “interpretation vectors” for each query term.” Xun discloses the corpus samples being converted into vectors in sec. 3.5 ¶1, “When building a language model upon a corpus, the first step is to find a way to represent the terms in the corpus. In natural language processing, the most straightforward and also the most commonly used way to represent words is the one-hot representation. The one-hot representation converts every word in to a vector of length |V|, where |V | is the vocabulary size.” )
replacing the knowledge base elements in the corpus samples with symbols corresponding to the knowledge base elements; (Xun discloses replacing knowledge base elements in the corpus samples (i.e. Wikipedia articles) with symbols corresponding to the knowledge base elements (i.e. elements of the key-value set) in sec. 2.3 ¶2, “As can be observed in Fig. 1, each article in the Wikipedia is parsed, tokenized, pre-processed (stop-word removal, lemmatization, etc.) and an inverted index is built. The inverted index is essentially a key-value pair wherein the key is each token encountered in an article and the value is the set of articles in which the key has appeared.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hung-Chieh with the teachings of Xun for at least the same reasons as discussed above in claim 1.

Regarding Claim 4:
Hung-Chieh in view of Xun teach “The method for recognizing an intention as claimed in claim 1” as seen above. 
Hung-Chieh further teaches:  
wherein the corpus samples include tagged corpus samples whose intention is tagged and untagged corpus samples whose intention is not tagged, (Hung-Chieh discloses the conditions of tagging in ¶105, “Further, the topic label and the subject label are given only to those in which the estimated probability of the subject of the output of the fully connected layer calculation unit 141 corresponding to the topic thus obtained is larger than the preset threshold value.” Hung-Chieh discloses an example of untagged data in ¶104, “Also, the information on the travel word-of-mouth site is not given a topic label.”)
and wherein training the vector-based intention recognition classifier based on the feature vectors of the corpus samples includes training the intention recognition classifier using the feature vectors of the tagged corpus samples, (Hung-Chieh discloses in ¶63, “In the present embodiment, as the learning data (training data), the dialogue text for learning that is a transcription of the dialogue, and the text in the time series of the dialogue is divided into segments for each topic in advance, and for each divided segment. Use a learning dialogue text that is pre-labeled with the topic corresponding to.”)
and determining whether a predetermined training termination condition is satisfied after the training is completed; (Hung-Chieh discloses in ¶91, “It should be noted that these learnings perform an end determination as to whether or not a preset end condition is satisfied (S210), and are repeated until the end condition is satisfied. This end determination is conditioned on the condition that the error is not improved even if each weight is updated, or the condition that the error is equal to or less than the threshold value.”) 
terminating the training when the training termination condition is satisfied; (Hung-Chieh discloses in ¶91, “It should be noted that these learnings perform an end determination as to whether or not a preset end condition is satisfied (S210), and are repeated until the end condition is satisfied.”)
predicting the intentions of the respective untagged corpus samples using the trained intention recognition classifier, (Hung-Chieh discloses in ¶104-105, “Also, the information on the travel word-of-mouth site is not given a topic label. Therefore, the subject estimation system of the present embodiment increases the supervised learning data by giving a pseudo correct answer label to the information of the travel word-of-mouth site which is such unsupervised learning data.”)
and obtaining prediction confidence levels of the respective untagged corpus samples, when the training termination condition is not satisfied; (Hung-Chieh discloses in ¶91, “This end determination is conditioned on the condition that the error is not improved even if each weight is updated, or the condition that the error is equal to or less than the threshold value.”)
selecting one or more target corpus samples from the untagged corpus samples based on the prediction confidence levels of the respective untagged corpus samples, (Hung-Chieh discloses in ¶105, “More specifically, the subject estimation system shown in FIG. 10 performs an operation at the time of identification (identification processing of S101 to S107 shown in FIG. 6) to estimate the subject. In addition, the subject estimation system shown in FIG. 10 inputs all labels in order for the topic of information on the travel word-of-mouth site. Further, the topic label and the subject label are given only to those in which the estimated probability of the subject of the output of the fully connected layer calculation unit 141 corresponding to the topic thus obtained is larger than the preset threshold value.” )
and matching degrees between the respective untagged corpus samples and the respective knowledge base elements, (Examiner notes that matching degrees is not well defined and is interpreted to be matching untagged (referred to as unlabeled) corpus samples and knowledge base elements. Hung-Chieh discloses matching untagged data and subjects through labeling in ¶114, “As described above, the subject estimation system using the convolutional neural network 10 of the present embodiment identifies and processes unsupervised learning data and assigns a pseudo correct answer label even when the learning data is not sufficient.”)
and tagging the target corpus samples based on the predicted intentions and the prediction confidence levels; (Hung-Chieh discloses tagging the target corpus samples with labels in ¶105, “More specifically, the subject estimation system shown in FIG. 10 performs an operation at the time of identification (identification processing of S101 to S107 shown in FIG. 6) to estimate the subject. In addition, the subject estimation system shown in FIG. 10 inputs all labels in order for the topic of information on the travel word-of-mouth site. Further, the topic label and the subject label are given only to those in which the estimated probability of the subject of the output of the fully connected layer calculation unit 141 corresponding to the topic thus obtained is larger than the preset threshold value.” )
and deleting the target corpus samples from the untagged corpus samples, (Hung-Chieh discloses switching the tagged data from unsupervised learning data to supervised learning data (which is equivalent to deleting the tagged corpus samples from the untagged corpus samples) in ¶105, “Therefore, the subject estimation system of the present embodiment increases the supervised learning data by giving a pseudo correct answer label to the information of the travel word-of-mouth site which is such unsupervised learning data.”)
adding the target corpus samples to the tagged corpus samples, (Hung-Chieh discloses in ¶106, “Next, the subject estimation system shown in FIG. 10 uses the topic label and the information of the travel word-of-mouth site to which the subject label is attached, and again operates during learning (learning process of S201 to S210 shown in FIG. 8). Is performed, and the identification process for the information on the travel word-of-mouth site and the learning process again are repeated.”)
and training the intention recognition classifier using the feature vectors of the tagged corpus samples again. (Hung-Chieh discloses in ¶106, “the identification process for the information on the travel word-of-mouth site and the learning process again are repeated. In the learning process repeated in this way (semi-supervised learning process), the threshold value may be initially set high and then gradually lowered.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hung-Chieh with the teachings of Xun for at least the same reasons as discussed above in claim 1.

Regarding Claim 5:
Hung-Chieh in view of Xun teach “The method for recognizing an intention as claimed in claim 4” as seen above. 
Hung-Chieh further teaches:  
wherein selecting the target corpus samples from the untagged corpus samples based on the prediction confidence levels of the untagged corpus samples, and the matching degrees between the untagged corpus samples and the knowledge base elements includes (Hung-Chieh discloses selecting and matching in ¶105, “More specifically, the subject estimation system shown in FIG. 10 performs an operation at the time of identification (identification processing of S101 to S107 shown in FIG. 6) to estimate the subject. In addition, the subject estimation system shown in FIG. 10 inputs all labels in order for the topic of information on the travel word-of-mouth site. Further, the topic label and the subject label are given only to those in which the estimated probability of the subject of the output of the fully connected layer calculation unit 141 corresponding to the topic thus obtained is larger than the preset threshold value.” )
selecting one or more first corpus samples whose prediction confidence level is greater than a predetermined threshold from the untagged corpus samples; (Hung-Chieh discloses labeling (i.e. selecting corpus samples) based on the prediction confidence level being greater than a predetermined threshold in ¶105 “Further, the topic label and the subject label are given only to those in which the estimated probability of the subject of the output of the fully connected layer calculation unit 141 corresponding to the topic thus obtained is larger than the preset threshold value.” )
and selecting the target corpus samples from the first corpus samples in a descending order of the numbers of the knowledge base elements included in the respective untagged corpus samples. (Examiner notes that in the previous limitation, one first corpus sample is chosen. If only one first corpus sample is chosen, by default, the target corpus sample would be the one first corpus sample and was technically selected in a descending order. Hung-Chieh discloses labeling (i.e. selecting corpus samples) based on the prediction confidence level being greater than a predetermined threshold in ¶105 “Further, the topic label and the subject label are given only to those in which the estimated probability of the subject of the output of the fully connected layer calculation unit 141 corresponding to the topic thus obtained is larger than the preset threshold value.”) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hung-Chieh with the teachings of Xun for at least the same reasons as discussed above in claim 1.

Regarding Claim 6:
Hung-Chieh in view of Xun teach “The method for recognizing an intention as claimed in claim 1” as seen above. 
Xun further teaches:  
wherein the knowledge base elements include entities, attributes and relationships in the knowledge base. (Xun discloses the elements that make up the knowledge-base (i.e. the value set containing relationships between tokens and Wikipedia articles) in sec. 2.3 ¶2, “each article in the Wikipedia is parsed, tokenized, pre-processed (stop-word removal, lemmatization, etc.) and an inverted index is built. The inverted index is essentially a key-value pair wherein the key is each token encountered in an article and the value is the set of articles in which the key has appeared. It is possible to associate weights to each element in the value set to represent the strength of association between the token (key) and the Wikipedia article (an entry in the value set). This knowledge-base is used to create “interpretation vectors” for each query term.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hung-Chieh with the teachings of Xun for at least the same reasons as discussed above in claim 1.

Regarding Claim 8:
Claim 8 is an apparatus claim, corresponding to method claim 1. The difference is that claim 8 cites a memory with instructions and a processor to execute the instructions. 
Hung-Chieh teaches:
An apparatus for recognizing an intention, the apparatus comprising: a memory storing computer-executable instructions; and one or more processors configured to execute the computer-executable instructions such that the one or more processors are configured to (Hung-Chieh discloses in ¶79, “As shown in FIG. 5, a computer that executes the subject estimation system includes a CPU 1001, a memory 1002, an external storage device 1003, a network interface 1004, an output device 1006, and an input device 1007.”)
The rest of the limitations of claim 8 is rejected for the same reasons as claim 1.

Regarding Claim 9:
Claim 9 is an apparatus claim, corresponding to method claim 2. The difference is that claim 9 cites a memory with instructions and a processor to execute the instructions, taught as seen above. Claim 9 is rejected for the same reasons as claim 2.

Regarding Claim 11:
Claim 11 is an apparatus claim, corresponding to method claim 4. The difference is that claim 11 cites a memory with instructions and a processor to execute the instructions, taught as seen above. Claim 11 is rejected for the same reasons as claim 4.

Regarding Claim 12:
Claim 12 is an apparatus claim, corresponding to method claim 5. The difference is that claim 12 cites a memory with instructions and a processor to execute the instructions, taught as seen above. Claim 12 is rejected for the same reasons as claim 5.

Regarding Claim 13:
Claim 13 is an apparatus claim, corresponding to method claim 6. The difference is that claim 13 cites a memory with instructions and a processor to execute the instructions, taught as seen above. Claim 13 is rejected for the same reasons as claim 6.

Regarding Claim 15:
Claim 15 is a product claim, corresponding to method claim 1. The only difference is that claim 15 cites a non-transitory computer readable recording medium with instructions for a processor to perform the method. 
Hung-Chieh teaches:
A non-transitory computer-readable recording medium having computer-executable instructions for execution by one or more processors, wherein, the computer-executable instructions, when executed, cause the one or more processors to carry out a method for recognizing an intention, the method comprising: (Hung-Chieh discloses in ¶125-127, “Further, the present invention also relates to a recording medium capable of reading the computer program or the digital signal by a computer, for example, a flexible disk, a hard disk, a CD-ROM, an MO, a DVD, a DVD-ROM, a DVD-RAM, or a BD. It may be recorded on a Blu-ray (registered trademark) Disc), a semiconductor memory, or the like. […] Further, the present invention is a computer system including a microprocessor and a memory, in which the memory stores the computer program, and the microprocessor may operate according to the computer program.”)
The rest of the limitations of claim 15 are rejected for the same reasons as claim 1.

Regarding Claim 16:
Claim 16 is a product claim, corresponding to method claim 2. The only difference is that claim 16 cites a non-transitory computer readable recording medium with instructions for a processor to perform the method, taught as seen above. Claim 16 is rejected for the same reasons as claim 2.

Regarding Claim 18:
Claim 18 is a product claim, corresponding to method claim 4. The only difference is that claim 18 cites a non-transitory computer readable recording medium with instructions for a processor to perform the method, taught as seen above. Claim 18 is rejected for the same reasons as claim 4.

Regarding Claim 19:
Claim 19 is a product claim, corresponding to method claim 5. The only difference is that claim 19 cites a non-transitory computer readable recording medium with instructions for a processor to perform the method, taught as seen above. Claim 19 is rejected for the same reasons as claim 5.

Regarding Claim 20:
Claim 20 is a product claim, corresponding to method claim 6. The only difference is that claim 20 cites a non-transitory computer readable recording medium with instructions for a processor to perform the method, taught as seen above. Claim 20 is rejected for the same reasons as claim 6.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hung-Chieh in view of Xun and further in view of Qiu et al. (“Query Intent Recognition Based on Multi-Class Features”) (herein thereafter Qiu).  

Regarding Claim 3:
Hung-Chieh in view of Xun teach “The method for recognizing an intention as claimed in claim 1” as seen above. 
Hung-Chieh further teaches:  
wherein each of the pooling windows includes predetermined rows of vectors, (Hung-Chieh discloses that the pooling includes vectors in ¶82, “Next, the topic-independent convolution layer calculation unit 123 performs a convolution operation (topic-independent convolution operation) between the vector sequence of words and the weight Z (second weight) stored in the storage unit 124 (S104). Next, the pooling layer calculation unit 131 performs a pooling process of extracting the maximum value of each filter from the output of the topic-dependent convolution layer calculation unit 121 and the output of the topic-independent convolution layer calculation unit 123 (S105).”)
and wherein extracting the feature vectors from respective pooling windows in the corpus samples includes (Hung-Chieh discloses feature extraction through a convolutional neural network in ¶36, “The input feature 81 converts the input word string into a vector string by a predetermined method. The convolution layer 82 cuts out an adjacent vector sequence of one to several words, and then performs a convolution operation using the learned weight matrix. The pooling layer 83 performs an operation of obtaining the maximum value in the time direction with respect to the output of the convolution layer 82.”)
performing max pooling on the vectors in the pooling windows to obtain first feature vectors; (Hung-Chieh that the extraction of vectors includes max pooling in later in ¶36, “The pooling layer 83 performs an operation of obtaining the maximum value in the time direction with respect to the output of the convolution layer 82.”)
Hung-Chieh does not teach “and performing average pooling on the vectors in the pooling windows to obtain second feature vectors.”
Qiu teaches intent recognition of natural language input queries. Qiu teaches:
and performing average pooling on the vectors in the pooling windows to obtain second feature vectors. (Qiu discloses average pooling to obtain second feature vectors in sec. III. E. ¶1, “Secondly, the corresponding feature vectors are obtained through the Embedding layer, and the Token vectors of these sequences are used as time step inputs of the LSTM cyclic neural network. Finally, the output vector of each neural node is performed with mean pooling.”)
The system of Hung-Chieh and Xun, the teachings of Qiu, and the instant application are analogous art because they are all directed to classifying subjects with natural language processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the intention classifier system disclosed by Hung-Chieh in view of Xun to include average pooling as taught by Qiu. One would be motivated to do so to increase accuracy, as suggested by Qiu (Qiu Abstract: “This paper adopts a similarity calculation method based on long short-term memory (LSTM) and a traditional machine learning method based on multi-feature extraction. It is found that entity features can significantly improve the accuracy of intention classification.”).

Regarding Claim 10:
Claim 10 is an apparatus claim, corresponding to method claim 3. The difference is that claim 10 cites a memory with instructions and a processor to execute the instructions, taught as seen above. Claim 10 is rejected for the same reasons as claim 3.

Regarding Claim 17:
Claim 17 is a product claim, corresponding to method claim 3. The only difference is that claim 17 cites a non-transitory computer readable recording medium with instructions for a processor to perform the method, taught as seen above. Claim 17 is rejected for the same reasons as claim 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hung-Chieh in view of Xun and further in view of Figueroa et al. (“Ensembling Classifiers for Detecting User Intentions behind Web Queries”) (herein thereafter Figueroa).  

Regarding Claim 7:
Hung-Chieh in view of Xun teach “The method for recognizing an intention as claimed in claim 1” as seen above. 
Hung-Chieh further teaches:  
wherein the intention recognition classifier is a classifier supporting vector input, and (Hung-Chieh discloses that the classifier of a convolutional neural network supports vector input in ¶9, “One or more topic-dependent convolutional layers that perform topic-dependent convolutional operations and one topic-independent convolutional layer that performs topic-independent convolutional operations on the input of the word string vector string corresponding to the generated dialogue text.”)
Hung-Chieh does not teach “wherein the classifier supporting vector input includes a support vector machine (SVM) classifier and a multilayer perceptron (MLP).”
Figureroa teaches intention recognition of user search queries. Figueroa teaches:
wherein the classifier supporting vector input includes a support vector machine (SVM) classifier and a multilayer perceptron (MLP). (Figueroa teaches SVM classifiers on page 10 sec. “Ensembling Classifiers for Detecting User Intentions” ¶4, “Multiclass support vector machines (SVMs) are kernel-based supervised learning models with associated learning algorithms that classify data into several categories.” Figueroa teaches MLPs on page 10 sec. “Ensembling Classifiers for Detecting User Intentions” ¶7, “A multilayer perceptron (MLP) is a feedforward artificial neural network model that maps sets of input data onto a set of appropriate outputs.” Figueroa teaches that the these two classifiers (along with two other classifiers) are combined to form an ensemble on page 10 sec. “Ensembling Classifiers for Detecting User Intentions” ¶9, “A general ensemble combines the four single classifiers to produce a final (intent) class label.”) 
The system of Hung-Chieh and Xun, the teachings of Figueroa, and the instant application are analogous art because they are all directed to classifying subjects with natural language processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the intention classifier system disclosed by Hung-Chieh in view of Xun to include average pooling as taught by Figueroa. One would be motivated to do so to increase accuracy through combining multiple models, as suggested by Figueroa (Figueroa page 10 sec. “Ensembling Classifiers for Detecting User Intentions” ¶1: “For many tasks, ensemble models often attain higher accuracy than single models, because a more reliable function-sample mapping can be obtained by combining multiple experts’ output.”).

Regarding Claim 14:
Claim 14 is an apparatus claim, corresponding to method claim 7. The difference is that claim 14 cites a memory with instructions and a processor to execute the instructions, taught as seen above. Claim 14 is rejected for the same reasons as claim 7.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bao et al. (CN107943860A) teaches intention recognition (Bao ¶2: “The present invention relates to the technical field of computers, in particular to a model training method, a text intent recognition method, a model training device, and a text intent recognition device.”). 
Fu et al. (CN108920622A) teaches intention recognition (Fu ¶2: “The present invention relates to the field of intelligent technology, in particular to a training method, training device and recognition device for intention recognition based on multi-task learning.”). 
	Ma (“Concept-Based Embeddings for Natural Language Processsing”) teach concept classification (Abstract: “In summary, this thesis proposes novel solutions of representing and leveraging
concept-level and word-level information in a series of NLP tasks that are key to
understanding the opinion of people.”). 
	He et al. (US20170286401A1) teach intention recognition for input strings (Abstract: “Disclosed embodiments include systems and methods relevant to improvements to natural language processing used to determine an intent and one or more associated parameters from a given input string.”)
	Wang et al. (US20200218744) teaches using a classifier to extract entity relationships in corpus samples (Abstract: “Methods and systems for processing records include extracting feature vectors from words in an unstructured portion of a record. The feature vectors are weighted based similarity to a topic vector from a structured portion of the record associated with the unstructured portion. The weighted feature vectors are classified using a machine learning model to determine respective probability vectors that assign a probability to each of a set of possible relations for each feature vector. Relations between entities are determined within the record based on the probability vectors.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Somie Park whose telephone number is (571)272-1056. The examiner can normally be reached 9:00am - 5:00pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOMIE PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126